Citation Nr: 1453401	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-09 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1998, with additional service in the U.S. Air Force Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In August 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of this hearing is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran has right ear hearing loss for VA purposes at this time.

2.  The evidence is at least in equipoise as to whether the Veteran's diagnosed back and neck disabilities had their onset in service or are otherwise etiologically related to his active service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  Back and neck disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, ''[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Right Ear Hearing Loss

The Veteran contends that he has right ear hearing loss that is related to an in-service motor vehicle accident in May 1989.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1131 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  In this case, however, there is no evidence of right ear hearing loss for VA purposes during the period under appellate review.

The Board has reviewed the evidence of record and finds that the Veteran has not demonstrated that he has right ear hearing loss for VA purposes.  For example, the Board has reviewed a July 2009 VA examination which reflects a diagnosis of clinically normal hearing, bilaterally.  Pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 30000, and 4000 Hertz (Hz) were as follows: 5, 10, 15, 25, and 25.  Speech recognition in the right ear was 98 percent.  This evidence does not support hearing loss for VA purposes under 38 C.F.R. § 3.385.

Upon review of the claims file and a thorough examination of the Veteran, the examiner opined that based on a comparison of the Veteran's enlistment electronic hearing test and audiological findings on examination, there is no evidence of hearing damage while in service.  The examiner opined that based on electronic hearing testing, the Veteran did not have hearing damage during service.  This weighs heavily against his claim.

As set forth above, one of the elements necessary for service connection is medical evidence of a current disability.  The Board has considered the Veteran's statements submitted through various written correspondence and testimony with respect to his reduced hearing acuity.  The Board acknowledges that the Veteran is certainly competent to report that he experiences difficulty hearing.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the evidence during the period on appeal fails to establish that he currently has right ear hearing loss for VA compensation purposes.  The presence of a current disability is paramount.  As such, the claim of entitlement to service connection for right ear hearing loss is denied. 

It is important for the Veteran to understand the fact that although he may have experienced decreased hearing acuity after his in-service motor vehicle accident and the fact that his hearing in the right ear may not be as good as it once was does not necessarily support a finding that the Veteran has right ear "hearing loss" for VA purposes at this time.  The Veteran's hearing in the right ear, while perhaps not as good as it once was, is still within a range of normal.  As there is no evidence that the Veteran currently has a right ear hearing loss disability for VA purposes, entitlement to service connection for right ear hearing loss must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 (2014).

Back and Neck Disabilities

The Veteran contends that he has a neck disability related to an in-service motor vehicle accident in May 1989.  He also contends that he has a back disability related to a motor vehicle accident in January 1991 in which he was thrown from the vehicle.  

A review of the Veteran's service treatment records reflects complaints of back pain on several occasions in 1991, 1992; stiffness of the back and neck in 1992; and chronic neck and back pain since the 1991 accident.  These records include a March 1991 profile which reflects a diagnosis of lumbar strain.

Post-service, the Veteran was involved in a construction accident in 2001 in which he sustained a fractured femur and related back pain and a motorcycle accident in 2003 which resulted in a diagnosis of cervical strain.  The Veteran was diagnosed with lumbosacral spine chronic strain and cervical spine chronic strain with a limitation of range of motion at a July 2009 VA examination.  He was diagnosed with lumbar and cervical strain at a January 2011 VA examination.

The Board notes that while the January 2011 VA examination provided a negative etiological opinion regarding the Veteran's back and neck disabilities, the Veteran was treated for, and complained of, back and neck injuries in service and continues to take pain medication for these disabilities.  Therefore, after weighing the evidence of record, including consideration of the post-service injuries, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran has back and neck disabilities that began in active service.

The nature and extent of these disabilities caused by service, and not the post-service injuries, is not currently before the Board.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included. Id. 

With regard to the back and neck disability claims, given the full grant of benefits sought on appeal, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of compliance with the VCAA is necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the right hearing loss claim, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in March 2009, of the criteria for entitlement to a right ear hearing loss disability, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

Additionally, the Veteran testified at a hearing before the Board in August 2014.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the nature and etiology of the Veteran's right ear hearing loss.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.

Next, the Veteran was afforded VA examination in July 2009.  See 338 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This examination is adequate for the purposes of the claim for service connection for right ear hearing loss, as it involved a review of the Veteran's pertinent medical history as well as an audiological evaluation of the Veteran, and provide an adequate discussion of relevant symptomatology and diagnoses provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


ORDER

Service connection for right ear hearing loss, is denied.

Service connection for a neck disability, is granted.

Service connection for a back disability, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


